Case 1:20-cv-01671-JRS-TAB Document 1 Filed 06/19/20 Page 1 of 5 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


ROBERT BOWLING,                                )
                                               )
               Plaintiff,                      )
                                               )
v.                                             ) CAUSE NO: 1:20-cv-1671
                                               )
CITY OF FISHERS,                               )
                                               )
               Defendant.                      )


                                           COMPLAINT

       Plaintiff Robert Bowling (“Bowling”) brings this action against Defendant City of

Fishers (“Defendant”) alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§201 et seq., and the Indiana Wage Payment and/or Claims Statutes, Indiana Code §§22-2-5

and/or 22-2-9 et seq.

                                              PARTIES

       1.      Bowling is an individual who resides in Hamilton County, Indiana.      He was

employed by Defendant within the meaning of the FLSA within the three year period preceding

the filing of this complaint.    At all times hereinafter mentioned, Bowling was an individual

employee who was engaged in commerce as required by 29 U.S.C. §206.

       2.      Defendant is an Indiana public agency located in Hamilton County, Indiana.

Defendant acted, directly or indirectly, in the interest of an employer with respect to Bowling.

Defendant is an “employer” within the meaning of the 29 U.S.C. § 203(d) and (x).

                                          JURISDICTION

       3.      This Court has jurisdiction over Defendant because Bowling has asserted a claim
Case 1:20-cv-01671-JRS-TAB Document 1 Filed 06/19/20 Page 2 of 5 PageID #: 2




arising under federal law.   This Court has supplemental jurisdiction over Bowling’s Indiana

state law claims pursuant to 28 U.S.C. §1367.

                                              VENUE

        4.      Venue is proper in the Southern District of Indiana pursuant to 29 U.S.C. §216(b)

and 28 U.S.C. §1391 because Defendant is located in this district and the challenged conduct

occurred in this district.

                                        FLSA COVERAGE

        5.      At all times hereinafter mentioned, Defendant has been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. §203(r).

        6.      At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)(c)

of the FLSA, 29 U.S.C. §203(s)(1)(c) in that it is engaged in an activity of a public agency.

                                               FACTS

        7.      Bowling began his employment with Defendant in or about May 2008.

        8.      Bowling is currently employed by Defendant.

        9.      At all times relevant to this action, Bowling was employed by Defendant’s Police

Department and held the titles of School Resource Officer or Patrol/School Resource Office.

        10.     From approximately July or August 2017 – October 2019, Bowling was assigned

to perform additional job duties on behalf of Defendant.     Specifically, Bowling was tasked with

completing a history project on behalf of Defendant.

        11.     After initially performing tasks related to the history project during his regular

work hours, Bowling had to perform said tasks “off the clock” after his regular work hours

because he was disciplined for not completing his regular job duties in a timely manner.

                                                  2
Case 1:20-cv-01671-JRS-TAB Document 1 Filed 06/19/20 Page 3 of 5 PageID #: 3




       12.     Between approximately July or August 2017 and October 2019, Bowling devoted

approximately 893 hours to the history project for which Defendant has not compensated him.

       13.     In addition to the aforementioned work on the history project, Bowling worked

approximately 122 additional hours on a variety of assignments related to his school detail for

which Defendant has not compensated him.

       14.     From approximately July or August 2017 – October 2019, Bowling repeatedly

communicated with Defendant after hours regarding the work he was performing.

       15.     From approximately July or August 2017 – October 2019, Defendant had actual

and/or constructive knowledge that Bowling was working after his regular work hours.

                                    CAUSES OF ACTION

                COUNT I – FAILURE TO PAY MINIMUM WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

       16.     Bowling hereby incorporates by reference paragraphs 1-15 of his Complaint.

       17.     During the relevant time period, Defendant violated the provisions of 29 U.S.C.

§§203 and 206 by employing Bowling in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA without properly

compensating him for his employment.

       18.     Defendant has acted willfully in failing to pay Bowling in accordance with the

law.

                       COUNT II - FAILURE TO PAY WAGES IN
                      ACCORDANCE WITH INDIANA STATE LAW

       19.     Bowling hereby incorporates by reference paragraphs 1-15 of his Complaint.

       20.     During the relevant time period, Defendant violated the provisions of Indiana

Code §§22-2-5 and/or 22-2-9 et seq. by failing to pay all wages earned by Bowling.

                                                3
Case 1:20-cv-01671-JRS-TAB Document 1 Filed 06/19/20 Page 4 of 5 PageID #: 4




       21.     Defendant has acted willfully in failing to pay Bowling in accordance with the

law.

                                    REQUESTED RELIEF

       WHEREFORE, Plaintiff Robert Bowling respectfully requests that this Court enter

judgment in his favor and provide him the following relief:

       a.      An Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid minimum wages due to Bowling and for liquidated damages equal in amount to the

unpaid minimum wages found due to Bowling;

       b.      An Order pursuant to Indiana Code §§22-2-5 and/or 22-2-9 et seq. finding

Defendant liable for unpaid wages due to Bowling and for liquidated damages equal to two (2)

times the amount of wages found due to Bowling;

       c.      An Order awarding Bowling the costs of this action;

       d.      An Order awarding Bowling his attorney’s fees;

       e.      An Order awarding Bowling pre-judgment and post-judgment interest at the

highest rates allowed by law; and

       f.      An Order granting such other and further relief as may be necessary and

appropriate.




                                                4
Case 1:20-cv-01671-JRS-TAB Document 1 Filed 06/19/20 Page 5 of 5 PageID #: 5




                                   Respectfully submitted,

                                    s/ Andrew G. Jones
                                   Andrew G. Jones (#23020-49)
                                   LAW OFFICE OF ANDREW G. JONES
                                   9465 Counselors Row, Suite 200
                                   Indianapolis, Indiana 46240
                                   Telephone:     (317) 616-3671
                                   E-Mail:        ajones@andrewgjoneslaw.com

                                   Attorney for Plaintiff




                                      5
